DETAILED ACTION
This Office Action is made non-final in response to the amendment filed 5/17/2021.  Claims 1-2 and 4-20 are pending in this application.  Claim 3 is cancelled and Claims 14-20 are newly added by way of amendment.  Claims 1, 13, and 20 are independent claims. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  the phrase “accessing an operand in point format” should read “accessing an operand in floating point format”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2 and 4-19 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.


However, it is unclear if “the first initial estimate” which is provided to “the at least one multiplier circuit” is intended to antecedently refer to one of the “two or more input values” which the multiplication circuit multiplies together.  It is therefore similarly unclear if the “at least one multiplication result” generated by the multiplication circuit is intended to be used by or interrelate with the “processing…of the first initial estimate”, i.e. the Newton Raphson iterations.  In other words, the multiplier multiplies inputs and generates a multiplication result, the first initial estimate is provided to the multiplier circuit “to perform processing”, the processing including Newton Raphson iterations.  It is generally unclear how the multiplier inputs and multiplication result interrelate with the processing of the first initial estimate.
For examination purposes, the Examiner interprets “the first initial estimate [provided] to the at least one multiplier circuit” as one of the two multiplier inputs, and “perform[ing] processing…of the first initial estimate” by the multiplier circuit as performing multiplication of the first initial estimate with the multiplier circuit to apply a Newton Raphson iteration.

As per Claims 2 and 4-12, they are rejected for the reasons presented above, due to their dependency upon Claim 1.



As per Claims 14-19, they are rejected for the reasons presented above, due to their dependency upon Claim 13.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 20 is are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

As per Claim 20, it recites searching a look up table using an index value to locate an entry comprising a first initial function result estimate, applying Newton Raphson iteration(s) to the first initial estimate to determine a preliminary function result, performing a reversal of the function, and rounding the preliminary function result.
Under Prong One of Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”), the claim recites a process that, under its broadest reasonable interpretation, covers the abstract ideas of (1) mathematical concepts and (2) performance of the claim’s limitations in the mind.  The steps of performing Newton Raphson iterations, function 
Under Prong Two of Step 2A, the judicial exception is not integrated into a practical application.  The claim additionally recites a computer readable instruction comprising an op code for causing the instruction to evaluate the function on the operand.  However, these elements are recited at a high-level of generality, i.e. as a generic computer instruction performing generic computer functions such as mathematical calculations.  For instance, the claim fails to include any detail as to the instruction’s structure, or how it specifically functions to perform the recited calculations.  Such limitations do not integrate the abstract idea into a practical application because they fail to provide a meaningful limitation on the claimed steps, and amount to no more than mere instructions to apply the exception using generic computer components.  The claim also recites “accessing” an operand defined by the computer instruction.  However, this is recited at a high level of generality (i.e. as a general means of inputting data to an abstract idea), and thus fails to impose a meaningful limit on the corresponding claim limitations.  Such data input operations could be attached to any calculation(s) and are necessary for use of the recited judicial exception, and thus amount to mere data gathering.  Accordingly, Claim 20 is directed to an abstract idea.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lutz et al. (US 2006/0184594) in view of Van Benthem et al. (US 2017/0109134).

As per Claim 1, Lutz discloses an execution unit for a processor, the execution unit configured to receive from a computer readable instruction an op code defining the nature of the instruction and to access one or more operands defined by the instruction, wherein the op code defines that the instruction evaluates a function of one or more operands to produce a function result, the one or more operands being in floating point format (Figures 1, 8A, 8B and Paragraphs 0021, 0042, 0080, 0085, and 0148-0149, ALU pipeline executes decoded instructions comprising opcodes, wherein separate instructions are provided for generating a reciprocal value and generating a reciprocal square root value from a floating point operand); 
the execution unit comprising: a look up table having a plurality of entries, each of the plurality of entries comprising an initial estimate for a result of an operation (Paragraph 0020, a lookup table, i.e. for reciprocal or reciprocal square root initial estimates, provides initial estimates for all non-exceptional input values);
a preparatory circuit configured to search the look up table using an index value dependent upon the one or more operands to locate an entry of the plurality of entries comprising a first initial estimate for a result of the operation when performed on at least one of the one or more operands (Figures 2-4 and Paragraphs 0058-0059, multiplexer logic within the ALU pipeline formats the floating point operand, wherein bits from the modified operand are then used to index the lookup table and output a mantissa of the initial estimate of a reciprocal or reciprocal square root); 

and control circuitry configured to provide the first initial estimate to the at least one multiplier circuit of the plurality of processing circuits so as to perform processing, by the plurality of processing units, of the first initial estimate to generate the function result, said processing comprising applying one or more Newton Raphson iterations to the first initial estimate to determine a preliminary function result (Figures 1-2, 5-7 and Paragraphs 0006-0007, 0087, 0089, 0111-0115, instruction decoder generates control signals for operating the ALU pipeline including the multiplier 400 and adder 420, wherein the initial estimate X0 is input to a first refinement step in which the multiplier 400 computes X0∙d for reciprocal, or X0∙X0 = X02 for reciprocal square root;  furthermore, the refinement steps compute Xi = 2∙Xi-1-d∙Xi-12 or Xi = (3∙Xi-1-d∙Xi-13)/2 respectively, which are Newton Raphson iterations, see e.g. the attached reference by Karp et al.).
Lutz does not explicitly disclose performing a reversal of the function to determine an error in the preliminary function result, and performing rounding of one or more bits of the preliminary function result in dependence upon the determined error.
However, Van Benthem teaches a system for generating a reciprocal square root of a floating-point input via Newton-Raphson technique (Title, Abstract, Figure 9 and Paragraph 0116), comprising performing a reversal of the function to determine an error in the preliminary function result, and performing rounding of one or more bits of the preliminary function result in dependence upon the determined error (Figures 3, 7, 9 and Paragraphs 0008-0009, 0037-0038 yc (or yh) is performed, error is determined, and the sign of                         
                            d
                            h
                            +
                            e
                            ×
                            a
                        
                    , which is based on error e, is provided to rounding logic 906 so as to perform rounding of yc based on error e).
It would have been obvious to one of ordinary skill in the art prior to the effective filing of the claimed invention to apply the floating-point reciprocal square root rounding taught by Van Benthem to the floating-point reciprocal square root function generated by Lutz because it decreases rounding error, provides increased accuracy, uses minimal/existing hardware, and provides fast operation (Van Benthem, Paragraphs 0008-0010, 0046-0047, 0066).

As per Claim 2, Lutz discloses an execution unit as claimed in claim 1, wherein the plurality of processing circuits comprises one or more of: an addition circuit configured to add together two or more input values to generate an addition result; and a subtraction circuit configured to perform a subtraction using one or more input values to generate a subtraction result (Figure 7 and Paragraphs 0087 and 0111, two processing circuits comprise a multiplier 400 and an adder 420). 

As per Claim 4, Lutz discloses an execution unit as claimed in claim 1, wherein the processing comprises applying one or more Newton Raphson iterations to the first initial estimate to determine an estimate of improved precision for the result of the operation on at least one of the one or more operands, and processing the estimate of improved precision to generate the function result (Figure 2 and Paragraphs 0066-0068, a Newton Raphson iteration, i.e. refinement step, is performed on the initial estimate X0 to produce X1 with increased precision, wherein X1 may be further processed in order to further improve the precision). 

As per Claim 13, it recites a method of operating the execution unit claimed in Claim 1.  Thus, it is rejected under the same rationale as presented in the above rejection of Claim 1.

As per Claim 20, Lutz discloses a method of operating an execution unit in a processor, the method comprising accessing an operand in point format and defined by a computer readable instruction, wherein an op code associated with the instruction defines that the instruction evaluates a function of the operand to produce a function result (Figures 1, 8A-8D and Paragraph 0021, ALU pipeline executes decoded instructions comprising opcodes wherein instructions specify floating point operand(s) as input value);  searching a look up table using an index value dependent upon the one or more operands to locate an entry of the plurality of entries comprising a first initial estimate for a result of the operation when performed on the operand (Paragraph 0020, a lookup table, i.e. for reciprocal or reciprocal square root initial estimates, provides initial estimates for all non-exceptional input values;  Figures 2-4 and Paragraphs 0058-0059, multiplexer logic within the ALU pipeline formats the floating point operand, wherein bits from the modified operand are then used to index the lookup table and output a mantissa of the initial estimate of a reciprocal or reciprocal square root);  and generating the function result from the first initial estimate, including applying one or more Newton Raphson iterations to the first initial estimate to determine a preliminary function result (Figures 1-2, 5-7 and Paragraphs 0006-0007, 0087, 0089, 0111-0115, instruction decoder generates control signals for operating the ALU pipeline including the multiplier 400 and adder 420, wherein the initial estimate X0 is input to a first refinement step in which the multiplier 400 computes X0∙d for reciprocal, or X0∙X0 = X02 for reciprocal square root;  furthermore, the refinement steps compute Xi = 2∙Xi-1-d∙Xi-12 or Xi = i-1-d∙Xi-13)/2 respectively, which are Newton Raphson iterations, see e.g. the attached reference by Karp et al.).
Lutz does not explicitly disclose performing a reversal of the function to determine an error in the preliminary function result, and performing rounding of one or more bits of the preliminary function result in dependence upon the determined error.
However, Van Benthem teaches a system for generating a reciprocal square root of a floating-point input via Newton-Raphson technique (Title, Abstract, Figure 9 and Paragraph 0116), comprising performing a reversal of the function to determine an error in the preliminary function result, and performing rounding of one or more bits of the preliminary function result in dependence upon the determined error (Figures 3, 7, 9 and Paragraphs 0008-0009, 0037-0038 and 0044-0047, a reversal on preliminary function result yc (or yh) is performed, error is determined, and the sign of                         
                            d
                            h
                            +
                            e
                            ×
                            a
                        
                    , which is based on error e, is provided to rounding logic 906 so as to perform rounding of yc based on error e).
It would have been obvious to one of ordinary skill in the art prior to the effective filing of the claimed invention to apply the floating-point reciprocal square root rounding taught by Van Benthem to the floating-point reciprocal square root function generated by Lutz because it decreases rounding error, provides increased accuracy, uses minimal/existing hardware, and provides fast operation (Van Benthem, Paragraphs 0008-0010, 0046-0047, 0066).

Claims 5-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lutz in view of Van Benthem, and in view of Karp et al. (US 5,341,321).


However, Lutz discloses generating a reciprocal or reciprocal square root in response to a respective instruction by utilizing a table lookup for generating an initial estimate followed by one or more Newton Raphson iterations.
Moreover, Karp teaches generating a reciprocal in response to a divide instruction by utilizing a table lookup for generating an initial estimate followed by one or more Newton Raphson iterations, wherein the at least one operand comprises a numerator and denominator of the divide function (Abstract and Figures 3-5 and Column 2, lines 5-13 and 50-68 and Column 8, lines 51-53).
It would have been obvious to one of ordinary skill in the art prior to the effective filing of the claimed invention to combine the Newton-Raphson techniques taught by Karp with the initial estimate generation of Lutz and Van Benthem because Karp computes high precision results with improved speed and simplified hardware requirements (Karp, Abstract and Column 2, lines 22-25 and 45-50), which requires reciprocal and reciprocal square root initial estimates, wherein Lutz efficiently provides such initial estimates (Lutz, Abstract and Paragraph 0016).

As per Claim 6, Lutz discloses an execution unit as claimed in claim 5, wherein the index value comprises at least part of the operand (Figures 2-4).  Lutz and Van Benthem do not explicitly disclose the index value comprises at least part of the denominator.  
However, Karp discloses the index value comprises at least part of the denominator (Figure 5 and Column 7, lines 45-53, the divisor is used to index the lookup table).


As per Claim 7, Lutz discloses an execution unit as claimed in claim 5, wherein the first initial estimate is an estimate of the reciprocal of the operand (Paragraph 0017).  Lutz and Van Benthem do not explicitly disclose the first initial estimate is an estimate of the reciprocal of the denominator.  
However, Karp discloses the first initial estimate is an estimate of the reciprocal of the denominator (Figure 5, the initial guess is for a reciprocal of the divisor).
It would have been obvious to one of ordinary skill in the art prior to the effective filing of the claimed invention to combine the Newton-Raphson techniques taught by Karp with the initial estimate generation of Lutz and Van Benthem because Karp computes high precision results with improved speed and simplified hardware requirements (Karp, Abstract and Column 2, lines 22-25 and 45-50), which requires reciprocal and reciprocal square root initial estimates, wherein Lutz efficiently provides such initial estimates (Lutz, Abstract and Paragraph 0016).

As per Claim 8, Lutz and Van Benthem do not explicitly disclose an execution unit as claimed in claim 5, wherein the first initial estimate is an estimate of the reciprocal of the denominator, wherein the at least one multiplier is configured to perform the processing of the 
However, Karp discloses the first initial estimate is an estimate of the reciprocal of the denominator (Figure 5, the initial guess is for a reciprocal of the divisor);  wherein the at least one multiplier is configured to perform the processing of the estimate of improved precision to generate the function result by multiplying the estimate of improved precision by the numerator (Column 2, lines 45-49 and Column 4, lines 51-64 and Column 6, lines 19-25 and Column 7, line 61 through Column 8, line 38 and Column 10, lines 8-24, the final modified Newton Raphson iteration determines the estimated quotient yn in Step 1 by multiplying the numerator B by the reciprocal estimate xn, wherein multiplications are performed in hardware by MAF floating point unit 200, e.g. using multiplier 204).
It would have been obvious to one of ordinary skill in the art prior to the effective filing of the claimed invention to combine the Newton-Raphson techniques taught by Karp with the initial estimate generation of Lutz and Van Benthem because Karp computes high precision results with improved speed and simplified hardware requirements (Karp, Abstract and Column 2, lines 22-25 and 45-50), which requires reciprocal and reciprocal square root initial estimates, wherein Lutz efficiently provides such initial estimates (Lutz, Abstract and Paragraph 0016).

As per Claim 9, Lutz and Van Benthem do not explicitly disclose an execution unit as claimed in claim 1, wherein the function is a square root function of a first operand of the at least one operand. 

Moreover, Karp teaches generating a reciprocal square root of a first operand in response to a square root instruction by utilizing a table lookup for generating an initial estimate followed by one or more Newton Raphson iterations (Abstract and Figures 3, 4, 6 and Column 2, lines 5-13 and 50-68 and Column 10, lines 50-54).
It would have been obvious to one of ordinary skill in the art prior to the effective filing of the claimed invention to combine the Newton-Raphson techniques taught by Karp with the initial estimate generation of Lutz and Van Benthem because Karp computes high precision results with improved speed and simplified hardware requirements (Karp, Abstract and Column 2, lines 22-25 and 45-50), which requires reciprocal and reciprocal square root initial estimates, wherein Lutz efficiently provides such initial estimates (Lutz, Abstract and Paragraph 0016).

As per Claim 10, Lutz discloses an execution unit as claimed in claim 9, wherein the index value comprises at least part of the operand (Figures 2-4).  Lutz and Van Benthem do not explicitly disclose the index value comprises at least part of the denominator.  
However, Karp discloses the index value comprises at least part of the first operand (Figure 6 and Column 7, lines 37-53, the divisor is used to index the lookup table).
It would have been obvious to one of ordinary skill in the art prior to the effective filing of the claimed invention to combine the Newton-Raphson techniques taught by Karp with the initial estimate generation of Lutz and Van Benthem because Karp computes high precision results with improved speed and simplified hardware requirements (Karp, Abstract and Column 

As per Claim 11, Lutz discloses an execution unit as claimed in claim 9, wherein the first initial estimate is an estimate of the reciprocal of the square root of the first operand (Paragraph 0025). 
Moreover, Karp discloses the first initial estimate is an estimate of the reciprocal of the square root of the first operand (Figure 5, the initial guess is for a reciprocal square root of the input operand).
It would have been obvious to one of ordinary skill in the art prior to the effective filing of the claimed invention to combine the Newton-Raphson techniques taught by Karp with the initial estimate generation of Lutz and Van Benthem because Karp computes high precision results with improved speed and simplified hardware requirements (Karp, Abstract and Column 2, lines 22-25 and 45-50), which requires reciprocal and reciprocal square root initial estimates, wherein Lutz efficiently provides such initial estimates (Lutz, Abstract and Paragraph 0016).

As per Claim 12, Lutz and Karp each disclose an execution unit as claimed in claim 9, wherein the first initial estimate is an estimate of the reciprocal of the square root of the first operand (Lutz, Paragraph 0025; Karp, Figure 5). 
Moreover, Karp teaches wherein the at least one multiplier is configured to perform the processing of the estimate of improved precision to generate the function result by multiplying the estimate of improved precision by the first operand (Column 2, lines 45-49 and Column 4, lines 51-64 and Column 6, lines 19-25 and Column 7, line 61 through Column 8, line 38 and n in Step 1 by multiplying the operand A by the reciprocal square root estimate xn, wherein multiplications are performed in hardware by MAF floating point unit 200, e.g. using multiplier 204).
It would have been obvious to one of ordinary skill in the art prior to the effective filing of the claimed invention to combine the Newton-Raphson techniques taught by Karp with the initial estimate generation of Lutz and Van Benthem because Karp computes high precision results with improved speed and simplified hardware requirements (Karp, Abstract and Column 2, lines 22-25 and 45-50), which requires reciprocal and reciprocal square root initial estimates, wherein Lutz efficiently provides such initial estimates (Lutz, Abstract and Paragraph 0016).

As per Claims 14-19, they recite method(s) comprising the same limitations as the execution unit(s) claimed in Claims 5-10.  Thus, they are rejected under the same rationale as presented in the above rejections of Claims 5-10.

		Response to Arguments
Applicant notes in Remarks filed 5/17/2021 that the subject matter from original Claim 3, which Examiner had noted contained allowable subject matter, has been incorporated into the independent claims, and the claims are therefore allowable.
However, upon further consideration, a new ground(s) of rejection is made in view of Van Benthem et al. (US 2017/0109134), as presented in the above claim rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2015/0363169	Multiplier Unit with Speculative Rounding for use with Division and Square-Root Operations
US 2006/0064454	Processing unit having decimal floating-point divider using Newton-Raphson iteration

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175.  The examiner can normally be reached on Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW D SANDIFER/            Primary Examiner, Art Unit 2182